Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment
Claims 1, 3-8, 10-15 and 17-23 are allowed.
Claims 2, 9, and 16 are cancelled. 
The information disclosure statement (IDS) filed 02/22/2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Barry Goldsmith (Reg. No. 39,690) on 05/25/2022. 

The application has been amended as follow:
          This listing of claims replaces all prior versions of claims in the application
1.  (Currently Amended) A method of accessing an endpoint, the endpoint comprising a representational state transfer application programming interface (REST API) corresponding to a server, the method implemented by a client API module and comprising:
initializing an endpoint request and in response receiving a Uniform Resource Identifier (URI) of the server and a client context comprising a first set of static maps of global key-value pairs and accessible during a life of the client API module, the client context maintaining the URI, wherein the URI comprises a baseURI and the initializing comprises initializing an internal HK2 and setting up bindings;
providing a get service request to the server based on the URI and the client context and in response receiving a service instance and initializing a service context, the service context comprising a second set of maps of key-value pairs having a lifespan limited to a corresponding service class that the key-value pairs are set; and
generating, using the service instance and based on the service context, a request comprising one of a create, a search, an update, a replace, or a delete requests, and a corresponding REST call comprising one of a HyperText Transfer Protocol (HTTP) post, an HTTP get, an HTTP patch and HTTP put or an HTTP delete;
wherein the endpoint is one of a System for Cross-domain Identity Management (SCIM) based service, an HTTP service or a streaming service.

2.  (Canceled).

3.  (Currently Amended) The method of claim 1, wherein the baseURI is read on instantiation to prepare a class Jersey Client object.

4.  (Original)	The method of claim 1, wherein the service context maintains context information that includes a tenant name and an access token.

5.  (Original)	The method of claim 1, wherein the endpoint comprises a microservice that performs an identity management service in response to the request.

6.  (Original)	The method of claim 1, wherein the endpoint is one of a plurality of endpoints in a multi-tenant identity cloud service, and each endpoint corresponds to a System for Cross-domain Identity Management (SCIM) based REST endpoint that comprises attributes that are provided by the request.

7.  (Original)	The method of claim 6, wherein each endpoint comprises a microservice, and each microservice comprises one or more corresponding APIs.  

8.  (Currently Amended) A non-transitory computer-readable medium storing instructions which, when executed by at least one of a plurality of processors, cause the processor to access an endpoint, the endpoint comprising a representational state transfer application programming interface (REST API) corresponding to a server, the accessing implemented by a client API module and comprising:
initializing an endpoint request and in response receiving a Uniform Resource Identifier (URI) of the server and a client context comprising a first set of static maps of global key-value pairs and accessible during a life of the client API module, the client context maintaining the URI, wherein the URI comprises a baseURI and the initializing comprises initializing an internal HK2 and setting up bindings;
providing a get service request to the server based on the URI and the client context and in response receiving a service instance and initializing a service context, the service context comprising a second set of maps of key-value pairs having a lifespan limited to a corresponding service class that the key-value pairs are set; and
generating, using the service instance and based on the service context, a request comprising one of a create, a search, an update, a replace, or a delete requests, and a corresponding REST call comprising one of a HyperText Transfer Protocol (HTTP) post, an HTTP get, an HTTP patch and HTTP put or an HTTP delete;
wherein the endpoint is one of a System for Cross-domain Identity Management (SCIM) based service, an HTTP service or a streaming service.

9.  (Canceled).

10.  (Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the baseURI is read on instantiation to prepare a class Jersey Client object.

11.  (Original) The non-transitory computer-readable medium of claim 8, wherein the service context maintains context information that includes a tenant name and an access token.

12.  (Original) The non-transitory computer-readable medium of claim 8, wherein the endpoint comprises a microservice that performs an identity management service in response to the request.

13.  (Original) The non-transitory computer-readable medium of claim 8, wherein the endpoint is one of a plurality of endpoints in a multi-tenant identity cloud service, and each endpoint corresponds to a System for Cross-domain Identity Management (SCIM) based REST endpoint that comprises attributes that are provided by the request.

14.  (Original) The non-transitory computer-readable medium of claim 13, wherein each endpoint comprises a microservice, and each microservice comprises one or more corresponding APIs.  

15.  (Currently Amended) A multi-tenant identity cloud system comprising:
a plurality of endpoints, each endpoint comprising a representational state transfer application programming interface (REST API) corresponding to a server;
a client API module comprising one or more hardware processors executing instructions for accessing at least one of the endpoints, the accessing comprising:
initializing an endpoint request and in response receiving a Uniform Resource Identifier (URI) of the server and a client context comprising a first set of static maps of global key-value pairs and accessible during a life of the client API module, the client context maintaining the URI, wherein the URI comprises a baseURI and the initializing comprises initializing an internal HK2 and setting up bindings;
providing a get service request to the server based on the URI and the client context and in response receiving a service instance and initializing a service context, the service context comprising a second set of maps of key-value pairs having a lifespan limited to a corresponding service class that the key-value pairs are set; and
generating, using the service instance and based on the service context, a request comprising one of a create, a search, an update, a replace, or a delete requests, and a corresponding REST call comprising one of a HyperText Transfer Protocol (HTTP) post, an HTTP get, an HTTP patch and HTTP put or an HTTP delete;
wherein each endpoint is one of a System for Cross-domain Identity Management (SCIM) based service, an HTTP service or a streaming service.

16. (Canceled).

17.  (Currently Amended) The system of claim 15, wherein the baseURI is read on instantiation to prepare a class Jersey Client object.

18.  (Original) The system of claim 15, wherein the service context maintains context information that includes a tenant name and an access token.

19.  (Original) The system of claim 15, wherein each endpoint corresponds to a System for Cross-domain Identity Management (SCIM) based REST endpoint that comprises attributes that are provided by the request.

20.  (Original) The system of claim 19, wherein each endpoint comprises a microservice, and each microservice comprises one or more corresponding APIs.

21.  (New)  The system of claim 15, wherein the endpoint comprises a microservice that performs an identity management service in response to the request.

22.  (New) The system of claim 15, wherein the client API module functions as a software development kit.

23.  (New) The system of claim 15, wherein the client API module functions as a software development kit.























Reasons for Allowance


Claims 1, 3-8, 10-15 and 17-23 are allowed; renumbered 1-20.	
The following is an examiner’s statement of reasons for allowance: the prior art of record do not teach or suggest “the client context maintaining the URI, wherein the URI comprises a baseURI and the initializing comprises initializing an internal HK2 and setting up bindings; providing a get service request to the server based on the URI and the client context and in response receiving a service instance and initializing a service context, the service context comprising a second set of maps of key-value pairs having a lifespan limited to a corresponding service class that the key-value pairs are set; and generating, using the service instance and based on the service context, a request comprising one of a create, a search, an update, a replace, or a delete requests, and a corresponding REST call comprising one of an HyperText Transfer Protocol (HTTP) post, an HTTP get, an HTTP patch and HTTP put or an HTTP delete; wherein the endpoint is one of a System for Cross-domain Identity Management (SCIM) based service, an HTTP service or a streaming service.” in light of other features described in independent claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.W/
Ayele Woldemariam
Examiner
Art Unit 2447
5/31/2022

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447